Scott, J.,

delivered the opinion of the Court.

If this bill is not multifarious, it is hard to conceive a ease in which that objection would lie- The stock of various companies_was sold at diflerent times to several purchasers, and a claimant of the stock sold, seeks to litgiate these distinct interests in one and the same -suit. The multifariousness is two fold; first, as to the several companies, and secondly, as to the different purchasers of the stock. The principle of allowing a plaintiff to bring many defendants before the court, is, that.lie *270claims one common right against all, and therefore the court allows him to bring all persons disputing that right before the court in one bill. The ease of a bill against several parishoners for tithes, is an anomalous one. To overrule this demurrer, would be to abolish the rule against multifariousness. In the case of Brooks vs. Lord Whitworth, 2 Mad. 57, a trustee divided a tract of land into lots and sold them to six different purchasers; these with the incumbrancers on the estate sold, were made parties to a bill for a specific performance. The Chancellor in that case said, “The court is always averse to a multiplicity of suits, but certainly a defendant has a right to insist, that he is not bound to answer a bill containing several distinct and separate matters relating to individuals with whom he has no concern. A decisive objection to this bill is that the purchases of the different lots are made by distinct persons, each, agreement being separate and distinct.” In the case of Rayner vs. Julian, 2 Dick., Lord Kenyon puts this case: “Suppose an estate is sold in lots to different persons, a plaintiff could not include them .all in one bill for a specific performance, for each party’s case would be distinct and would depend upon its own peculiar circumstances, and there must have been a distinct bill on each contract.”
There is weight in the objection, that there is no equity in the bill.— The transfer of the stock by Paschall to Ferguson was valid and effectual to convey it as between them. It passed all the interest both legal and equitable of Paschall to his transferee. The provision in charters or their bye-laws, which requires a registry on the books of the corporation of all transfers of stock, was not designed to prevent a conveyance of the stock so far as the immediate parties to it were concerned, from being; effectual, but was for the benefit of the company. St. Louis Perpetual Ins. Co. vs. Goodfellow, 9 Mo. R., 155. In this case, the charter and bye-laws of one of the companies, a party to this suit, in relation to the registry of the transfer of stock, were, under consideration and their object explained. It seems to be now settled, though it was once held otherwise, that in general a specific performance of a contract for the transfer of a stock will not be decreed. In this case the contract has already been executed. The case of Anderson vs. Biddle, 10 Mo. R., is not applicable. There, one had with the money of another, purchased stock in his own name, and the suit was brought amongst other things to compel the trustee to convey the stock to his cestui que trust.
The other Judges concurring,
the decree will be affirmed.